SACK, Circuit Judge,
concurring in part and dissenting in part.
I.
I agree with the principal conclusions reached by the majority in Judge Ca-branes’s thoughtful and thorough opinion resolving this difficult appeal. In particular:
First, I agree with the opinion’s approach to analyzing whether the sale by the plaintiffs of their works is entitled to First Amendment protection by asking, inter alia, whether such a sale has a “dominant expressive purpose.” Ante, 435 F.3d at 95. Although some better test may come along one day, the panel’s methodology seems to me to be flexible enough to accommodate the protean nature of art and expression and the infinitely varying circumstances in whieh the question may arise.1
I thus also agree with the panel’s decision to “decline here to set forth an exhaustive list of all possible factors that courts may wish to consider in future circumstances, which may differ in unpredictable ways from the case at bar.” Ante, 435 F.3d at 96. It would be difficult to adopt such a multi-part test concrete enough to work in these circumstances but adaptable enough to apply satisfactorily to unforeseeable future cases. Although it was said in the context of First Amendment protection for freedom of religion, I agree with Justice Breyer’s observation,concurring in judgment in Van Orden v. Perry, — U.S.-, 125 S.Ct. 2854, 162 L.Ed.2d 607 (2005): “[OJne will inevitably find difficult borderline cases. And in such cases, I see no test-related substitute for the exercise of legal judgment.” Id. at 2869 (Breyer, J.,' concurring in judgment).
Second, I agree, for reasons adverted to by the majority, that the plaintiffs’ sale of their works has a dominant expressive purpose and is therefore entitled to full First Amendment protection.
Third, I agree with the panel majority that although the sale of the plaintiffs’ works is thus protected by the First Amendment, it is, like the protected dissemination of other speech, subject to non-content based, reasonable “time, place and manner” restrictions. See ante, 435 F.3d at 98.,
II.
I disagree not with the majority’s First Amendment analysis, then, but only with (1) its conclusions regarding the impact of the Bery Injunction, see Bery v. City of New York, 97 F.3d 689, 696 (2d Cir.1996); Permanent Injunction on Consent, dated October 21, 1997, Bery v. City of New York, No. 94 Civ. 4253 (S.D.N.Y. Oct. 30, 1997) (the “Bery Injunction”), and (2) its conclusion that we may determine in the first instance that the ordinance is a rea*107sonable time, place or manner restriction in this context.
A.
Under the Bery Injunction, the Bery defendants, including the City, the Department of Consumer Affairs, and the Police Department, are “permanently enjoined from enforcing Administrative Code § 20-453 [the general vendor licensing requirement] against any person who hawks, peddles, sells, leases or offers to sell or lease, at retail, any paintings, photographs, prints and/or sculpture, either exclusively or in conjunction with newspapers, periodicals, books, pamphlets, or other similar written matter, in a public space.” Bery Injunction, at 2. The preliminary question for us is whether, under those terms, the plaintiffs must be allowed to sell their works on city sidewalks and streets without a license. Unlike the majority, I think the answer is in the affirmative.
I agree with the majority that the word “painting” hardly applies to “any item to which pigment had been applied,” ante, 435 F.3d at 104, but I do not think that the word refers “only and specifically to painted canvases,” id. It seems to me that the plaintiffs’ works, which would undoubtedly have been “paintings” had they been applied to paper or canvas, remain paintings when they are applied to another surface, even one that shares more mundane uses, such as a blank hat.
I am generally reticent to invoke dictionary definitions, at least in contexts perhaps unforeseen by their writers, but I note that the definition of the verb “to paint” in the Oxford English Dictionary is “[t]o represent (an object, scene, etc.) or portray (a person or thing) on a surface, using paint or other colouring matter.” Oxford English Dictionary (Draft Revision, Mar. 2005), available at http://dictio-nary.oed.com (last visited Dec. 13, 2005).2 Similarly, although visual artworks referred to as “paintings” are traditionally executed on canvas or paper, the noun “painting” is more broadly defined. The Oxford English Dictionary defines it as “a representation on a surface executed in paint or colours; a painted picture or likeness.” Id.; see also American Heritage Dictionary of the English Language (4th ed.2000), available at http://www.bartle-by.coml61l6ilP00161p00.html (last visited Dec. 13, 2005) (“1. The process, art, or occupation of coating surfaces with paint for a utilitarian or artistic effect. 2 A picture or design in paint.”); Merriam Webster Online Dictionary, at http://ww.m-w.com (last visited Dec. 13, 2005): (“1: a product of painting; especially, a work produced through the art of painting.”) (emphasis in original). These definitions do not suggest that a painting is a “painting” only if it is executed on canvas, paper, or some other similarly non-utilitarian medium.
Indeed, there are of course famous paintings on ceilings and walls of buildings that are indisputably great works of “art” I do not think, and I doubt the majority’s “dominant expressive purpose” test (with which I am in agreement) requires, that the fact that these works were painted on parts of buildings that also serve the utilitarian purposes of holding up a roof or keeping out the elements would disqualify them as “paintings” under the Bery Injunction (assuming for these purposes that *108anything remotely resembling Da Vinci’s “The Last Supper” or Michelangelo’s Sistine Chapel paintings are capable of being sold from push-carts on the streets of New York).3 In other words, I do not see why an original painting on a blank hat, if painted with a dominant expressive purpose, is any less a “painting” for the purposes of the Bery Injunction than are the endless, mass-produced “prints,” the dissemination of which is now exempt from the City’s licensing requirement.
Moreover, I see no persuasive reason for the word “painting,” as used in the Bery Injunction, to be interpreted narrowly. The parties did not indicate any such limiting definition in the Injunction. Although the Bery opinion does not precisely define such terms as “paintings,” “photographs,” “prints,” or “sculptures,” see 97 F.3d at 696, the context of the decision indicates that they should be read broadly. The Injunction, after all, was entered into after Bery reversed the district court’s denial of a preliminary injunction for the plaintiffs. In so doing, the court broadly proclaimed that “[vjisual art is as wide ranging in its depiction of ideas, concepts and emotions as any book, treatise, pamphlet or other writing, and is similarly entitled to full First Amendment protection.” Id. at 695. The Injunction was thus designed to protect a wide swath of expressive speech and ought to be read with correspondingly broad meaning.4
B.
I also disagree with the majority’s decision, given the current posture of the case, that the ordinance is a reasonable time, place or manner restriction as a matter of law. Instead, I think the question of its reasonableness should be presented to the district court on remand. As Judge Ca-branes’s opinion makes clear, reasonable “time, place and manner” restrictions are constitutionally permissible with respect to expression generally, no matter how clearly protected, profound, or unpopular. A painstaking analysis of such restrictions is therefore necessary to guarantee that they do not impinge unacceptably on free expression.
The majority criticizes the district court for having “truncated its analysis, resting its holding almost exclusively on its finding that plaintiffs’ items qualify as protected speech and paying less attention to the equally important question of whether § 20-453 is a valid ‘time, place or manner’ restriction.” Ante, 435 F.3d at 98. Yet I see nearly nothing in the record, and too little in the majority opinion, to convince me that the ordinance at issue here, as applied to these plaintiffs, is “reasonable” *109as a matter of law. Importantly, for example, I do not think we know enough to decide whether the ordinance leaves the plaintiffs with “ample alternative channels” of communication. It seems to me speculative to conclude on the basis of what we have before us that licensing vendors to sell works, or using homes, galleries, museums, or the Internet to disseminate plaintiffs’ works, constitutes the “ample alternative channels” that are required.
We decided in Bery, 97 F.3d at 697-98, that as a matter of law, this same ordinance was unreasonable as applied to the sale of the artworks by the plaintiffs there. In the course of reaching that conclusion, we stated that “[t]he City ha[d] ... failed to meet the requirement of demonstrating alternative channels for [the artists’] expression.” Id. at 698.5 I do not see how, in the face of that conclusion, we can decide, as a matter of law, that the plaintiffs have sufficient alternative channels for disseminating their work to render the same ordinance reasonable here.6
I would thus conclude that the constitutional consequences of the “reasonableness” determination require that the remand include an instruction to the district court to conduct the fact-intensive inquiry necessary to determine the reasonableness of the ordinance’s restrictions under these circumstances. Cf. Johnson v. California, 543 U.S. 499, 125 S.Ct. 1141, 1152, 160 L.Ed.2d 949 (2005) (reversing and remanding for the lower court to apply the correct legal standard in the first instance); Con-sol. Rail Corp. v. Gottshall, 512 U.S. 532, 557-558, 114 S.Ct. 2396, 129 L.Ed.2d 427 (1994) (same); Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1031-1032, 112 S.Ct. 2886, 120 L.Ed.2d 798 (1992) (same).7
III.
Finally, I note that I do not necessarily disagree with the ultimate conclusion of the majority’s decision — that the First Amendment does not entitle the plaintiffs to sell their works without a license on New York City sidewalks and streets. I *110differ in my views only as to how the City must proceed to achieve that end.
I would remand the case to the district court to permit the City to seek relief there from, or clarification of, the scope of the sweeping consent injunction, which may have been entered into improvidently. See Fed.R.Civ.P. 60(b). In the course of that proceeding, it would be the City’s burden to demonstrate that the ordinance was a valid time, place or manner restriction, which it might be able to carry. But for now, I see no reason why “painting” does not include the plaintiffs’ paintings, nor can I comfortably conclude, on the present record, that the ordinance is constitutional as applied to the dissemination of the plaintiffs’ works.
For those reasons and to that extent, I respectfully dissent.

. Although our opinion in Bery v. City of New York, 97 F.3d 689, 696 (2d Cir.1996), used the phrase "expressive merchandise," I agree with the panel opinion that some form of "dominant expressive purpose” test more accurately captures the relevant inquiry. See ante, 435 F.3d at 85 n.4; 87 n.6. A piece of yellow ribbon may arguably not constitute "expressive merchandise” yet still have a dominantly expressive purpose if used by its creator or distributor to express his or her concern for American service men and women. Conversely, it seems to me that a vendor's sale by the score of "expressive merchandise,” such as cast-iron Statues of Liberty or "I V N.Y.” T-shirts (not to say a . buyer's purchase, wearing, or display of the item for expressive purposes), may not warrant full First Amendment protection if their *107dissemination does not have a dominant expressive purpose.


. One of the definitions given by Webster’s Third New International Dictionary for the verb "paint” is "to make or produce (as a picture, sketch, design) in lines and colors on a surface (as a canvas or wall) by brushing on or similarly applying pigments,” thus referring to "canvas” as an example of a surface on which a painting may be executed. Id., available at http://mwu.eb.com (last visited Dec. 13, 2005).


. To be sure, experts might, in some circumstances, refer to such a painting as a ''fresco.” But the Oxford English Dictionary tells us that a fresco is ''[a] kind of painting executed in water-colour on a wall, ceiling, etc. of which the mortar or plaster is not quite dry, so that the colours sink in and become more durable. Orig. in phrase (to paint) in fresco.” Oxford English Dictionary (2d ed.1989), available at http:Hdictionary.oed.com (last visited Dec. 13, 2005) (first emphasis added; other emphasis in original).


. Interestingly, perhaps, it would appear that Robert Bery, the lead plaintiff in the case, creates multimedia works that combine painting, photography, video, and computer graphics — including early works involving oil and silver emulsion on wood and more recent works using chromium with acrylic on transparencies, see http:llwww.beryarts.com (last visited Dec. 13, 2005). I would think it likely that such works would qualify as "paintings” under the Bery Injunction even though they are not representations on canvas or paper. Maybe the City defendants hoped that the terms of the Injunction would be understood narrowly, but there is no reason to think that the artists who effectively won the case would have had in mind a narrow conception of "painting” when they entered into it.


. According to the Bery court:
[T]o tell [the artists] that they are free to sell their work in galleries is no remedy for them. They might not be at a point in their careers in which they are interested in reaching the public that attends exhibits at art galleries — if, indeed, they could get their works accepted for showing. Appellants are interested in attracting and communicating with the man or woman on the street who may never have been to a gallery and indeed who might never have thought before of possessing a piece of art until induced to do so on seeing appellants’ works. The sidewalks of the City must be available for appellants to reach their public audience.
Bery, 97 F.3d at 698.


. I understand that were the case to be returned to the district court for it to address these issues, we would likely be required to review the district court’s decision de novo. See Bery v. City of New York, 97 F.3d 689, 693 (2d Cir.1996). That does not mean that we should decide these issues without prior input from the district court. See Beckford v. Por-tuondo, 234 F.3d 128, 130 (2d Cir.2000) (per curiam) (observing that even though we review a grant of summary judgment de novo, "that does not mean that it is our function to decide motions for summary judgment in the first instance. We are dependent on the district court to identify and sort out the issues on such motions, to examine and analyze them, and to apply the law to the facts accepted by the court for purposes of the motion. We are entitled to the benefit of the district court’s judgment, which is always helpful and usually persuasive.”).


.If the case were being remanded to the district court on the "reasonableness” issue, perhaps it would be the better course also to ask the district court to determine in the first instance whether the dissemination of the plaintiffs works is for a dominant expressive purpose. Under the circumstances, though, the issue is academic.